NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN S. EDWARDS,                             No. 17-15642

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00014-DKD

 v.
                                                MEMORANDUM*
BEST BUY COMPANY OF MINNESOTA,
INC.; BESTBUY.COM, LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                  David K. Duncan, Magistrate Judge, Presiding**

                          Submitted October 22, 2018***

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Stephen S. Edwards appeals pro se from the district court’s summary

judgment in his diversity action alleging state law tort claims stemming from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleged sexual assault. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (en banc). We

affirm.

      The district court properly granted summary judgment because Edwards

failed to raise a genuine dispute of material fact as to whether defendants were

vicariously liable for their employee’s conduct. See Pruitt v. Pavelin, 685 P.2d

1347, 1357 (Ariz. Ct. App. 1984) (Arizona observes the general common law rule

that “an employer is vicariously liable only for the behavior of an employee who

was acting within the scope of his employment”); see also Arizona v. Schallock,

941 P.2d 1275, 1282-84 (Ariz. 1997) (en banc) (discussing factors courts evaluate

to determine whether an employee acted within the course and scope of his

employment).

      We reject as without merit Edwards’s contentions that the district court was

biased against him.

      All pending requests and motions are denied.

      AFFIRMED.




                                         2                                    17-15642